Plaintiff in error, C.D. Shawver, was convicted in the district court of Oklahoma county of the crime of larceny of an automobile, and sentenced to serve seven years imprisonment in the state penitentiary. The automobile was alleged to be the property of Walter W. Hawkins, and the larceny was alleged to have occurred on the 4th day of March, 1921. Judgment was rendered on the 19th day of January, 1922, and petition in error and case-made were filed in this court on May 4, 1922.
The attention of this court has been called to the fact that on the 8th day of January, 1923, this plaintiff in error was issued a parole for this identical offense by J.B.A. Robertson, then Governor of the State of Oklahoma, and accepted the same.
The uniform holding of this court is that when a parole is granted by the Governor and accepted by the plaintiff in error, and the matter is judicially called to the attention of this court, pending the determination of an appeal, the appeal will be dismissed.
It is therefore considered and adjudged that the appeal be and the same is hereby dismissed, and the cause is remanded to the district court of Oklahoma county.